Citation Nr: 0806573	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-26 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, wherein the RO granted service 
connection for PTSD.  An initial 30 percent evaluation was 
assigned effective September 10, 2003, the date of receipt of 
his initial claim for service connection.  The veteran timely 
appealed the April 2004 rating action to the Board. 

By a September 2004 rating action, the RO assigned a 50 
percent rating to the service-connected PTSD, effective 
September 10, 2003.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In September 2004 and May 2005, the veteran testified before 
a Decision Review Officer (DRO) at informal conference 
hearings conducted at the Fargo, North Dakota RO. 

As the veteran is appealing the initial assignment of a 
disability rating for his service-connected PTSD, the issue 
has been framed as that listed on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).


FINDINGS OF FACT

1.  From September 10, 2003 to December 21, 2004, the 
veteran's PTSD is manifested by no more than occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

2.  Since December 22, 2004, the veteran's PTSD more nearly 
approximates total social and industrial impairment.


CONCLUSIONS OF LAW

1.  From September 10, 2003 to December 21, 2004, the 
criteria for a disability rating in excess of the currently 
assigned 50 percent for the veteran's service- connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.130 including Diagnostic Code 9411 (2007).

2.  Since December 22, 2004, and with resolution of doubt in 
the veteran's favor, the service-connected PTSD is 100 
percent disabling according to the applicable scheduler 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.130, Diagnostic Criteria 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  

This appeal also arises from a disagreement with an initial 
rating following the grant of service connection for PTSD.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that once service connection is granted the 
claim is substantiated, any deficiency in the VCAA notice is 
not prejudicial and further VCAA notice is generally not 
required.  Dunlap v. Nicholson, 21 Vet App 112 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006).  The 
United States Court of Appeals for the Federal Circuit has 
also held that additional VCAA notice is not required when 
there is an appeal from the initial grant of service 
connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in an existing evaluation, it 
is readily distinguishable from the type of situation 
addressed in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  In that case, the Court required 
specific notification duties in increased evaluation cases, 
where a worsening had been alleged.  The Court stressed the 
difference between the two types of claims, noting that an 
increased compensation claim centers primarily on evaluating 
the worsening of a disability that is already service 
connected, whereas in an initial claim for disability 
compensation, the evaluation of the claim is generally 
focused on substantiating service connection by evidence of 
an in-service incident, a current disability, and a nexus 
between the two.  Id., slip. op. at 5.  Thus, in view of the 
foregoing case precedent, the Board finds that no further 
VCAA notice was required once the RO awarded service 
connection for PTSD in April 2004.

Concerning VA's duty to assist the appellant with his initial 
evaluation claim, service medical and post-service VA and 
private examination and clinical treatment reports, and 
statements and testimony of the veteran and his spouse, have 
been associated with the claims file. 

In addition, the veteran was examined by VA in November 2003 
and July 2005 the purpose of determining the etiology and 
current severity of his service-connected PTSD.  A copy the 
above-referenced VA examination reports, are contained in the 
claims file.  There is no evidence or contention that said 
PTSD has changed since those examinations.

II.  Relevant Laws and Regulations

Initial Evaluation-general criteria

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2007).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2007).

In cases where the original rating assigned is appealed, as 
in this case at bar, consideration must be given to whether 
the veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson, supra.  Because the 
veteran has appealed from an initial award, consideration 
must be given to whether a higher disability evaluation is 
warranted for any period of time since September 10, 2003, 
the effective date of an award of service connection for 
PTSD.

In the process of evaluating a mental disorder, VA is 
required to consider a number of pertinent factors, such as 
the frequency, severity, and duration of a veteran's 
psychiatric symptoms.  See 38 C.F.R. § 4.126 (2007).  After 
consideration of these factors, and based on all the evidence 
of record that bears on occupational and social impairment, 
VA must assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
experiencing.  See id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).

Psychiatric criteria

Pursuant to 38 C.F.R. § 4.130 (2007), Diagnostic Code 9411, 
PTSD is to be assigned a 50 percent evaluation when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

III.  Factual Background

The veteran contends that his PTSD-related symptoms include, 
but are not limited to, severe exhaustion and nightly 
flashbacks, that prevent him from maintaining employment, 
especially positions that involve physical labor.  Thus, he 
maintains that his PTSD is more reflective of a 100 percent 
rating, as opposed to the currently assigned 50 percent 
rating. 

In the present case, by an April 2004 rating action, the RO 
granted service connection for PTSD; an initial 30 percent 
rating was assigned from September 10, 2003, the date of 
receipt of the appellant's initial claim for service 
connection.  

The RO granted service connection based in part on service 
personnel records reflecting that the veteran served during 
the Tet Counteroffensive Campaign and received the Bronze 
Star and Army Commendation Medals.  The RO based their 
decision to award a 30 percent evaluation for PTSD on the 
results of a November 2003 VA PTSD examination report.  A 
review of that report reflects that the veteran stated he was 
having PTSD symptoms, such as hypervigilance, frequent 
episodes of depression and avoidance and isolative behaviors 
(avoiding watching war-related movies and being a self-
described loner).  The veteran also reported that he had been 
married to his wife since 1980, and that they had two 
daughters and two grandchildren.  The veteran stated that he 
had previously worked as a forklift operator, and that for 
the previous five years, he had been employed as "the head 
unloader" at a large retail store.

A mental status evaluation of the veteran in November 2003 
was essentially negative for any psychiatric pathology with 
the exception of some mild anxiousness.  At the close of the 
examination, the VA nurse practitioner entered a diagnosis of 
PTSD, combat-related.  The veteran was assigned a Global 
Assessment of Functioning Score (GAF) of 60.  The VA examiner 
concluded that the veteran met the threshold diagnosis of 
PTSD.  Overall, the veteran stated that his PTSD symptoms had 
not had a significant impact on his ability to work, but they 
had been most limiting in social situations. 

Also of record at the time of RO's April 2004 rating action 
were progress notes, prepared by the Minot Vet Center, 
received by the RO in December 2003.  These reports reflect 
that beginning in early August 2003, the veteran had sought 
treatment for PTSD-related symptoms, such as sleep 
disturbance, intrusive thoughts, and avoidance and isolative 
behaviors. 

By a September 2004 rating action, the RO increased the 
rating assigned to the service-connected PTSD from 30 to 50 
percent, effective September 10, 2003.  The RO based their 
determination on the above-referenced November 2003 VA 
examination report, along with the veteran's testimony during 
a September 2004 informal conference hearing at the RO.  
During the September 2004 informal conference, the veteran 
testified that his PTSD symptoms had caused sleep impairment, 
frequent nightmares, anxiety, and panic attacks.  He 
indicated that he was "retired," but that he worked part-
time in farming.  The veteran's spouse confirmed the 
veteran's problems with sleep disturbance.  She stated that 
over the years, the veteran had become increasingly moody.   

A December 2004 VA progress note reflects that the veteran 
was seen at the primary care clinic with complaints of 
sleeplessness due to flashbacks.  He was reported to have 
been alert, appropriate and oriented times three.  A screen 
for PTSD was positive.  The veteran stated that he was 
"retired."  

In a February 2005 letter to the RO, the veteran's 
representative indicated that the appellant had lost his job 
because his employer would not let him operate machinery with 
his "condition." (see, February 2005 letter, prepared by 
the veteran's representative to the RO).

During a May 2005 informal conference hearing at the Fargo, 
North Dakota RO, the veteran argued that his PTSD-related 
symptoms had increased since he was last examined by VA in 
November 2003.  To this end, he stated that his PTSD symptoms 
were worse at night, resulting in sleeplessness.  The veteran 
indicated the when he was able to sleep, he had nightmares 
and that he would grind his teeth.   

During a July 2005 VA examination, the veteran reported 
having PTSD-related symptoms that were consistent with those 
reported in the preceding paragraphs.  He related that he had 
to quit his previous jobs because the work became too 
difficult and he was exhausted all the time.

After an essentially negative mental status evaluation in 
July 2005, the VA examiner entered an Axis I diagnosis of 
chronic PTSD.  A GAF scored of 50 was recorded.  The VA 
examiner concluded that the veteran had continued to meet the 
PTSD criteria with his most significant symptoms being 
constant nightmares, extreme exhaustion and difficulty 
focusing during the day.  The VA examiner further stated that 
outside of some mild flashbacks and exhaustions, the veteran 
described his days and nights as "okay," and "terrible," 
respectively.  The VA examiner indicated that the veteran 
continued to have symptoms of hyperarousal, avoidance 
behavior and depression, which the appellant described as 
episodes of "psychic numbing and feeling really cut-off from 
other people."  The veteran also depicted having very 
restless nights with frequent nightmares that made it 
impossible for him to engage in the physical labor that was 
required at his previous places of employment.  Overall, the 
VA examiner opined that the veteran's PTSD had been quite 
limiting in terms of the veteran's friendships, leisure 
activities, and relationships. 

In a July 2005 letter to the veteran's representative, the 
appellant's treating counselor at the Minot Vet Center 
indicated that the veteran had first sought treatment at that 
facility in early August 2003.  Since that time, the 
counselor felt that the veteran's "condition" had, in fact, 
worsened to a degree that it was almost impossible for him to 
maintain gainful employment.  Therefore, the counselor felt 
that the veteran should be assigned an "upgrade" for his 
PTSD.

IV.  Analysis

After careful review of the medical evidence regarding the 
severity of the veteran's PTSD for the period from September 
10, 2003 to December 21, 2004, the Board finds that the 
veteran's PTSD does not warrant an initial evaluation in 
excess of the currently assigned 50 percent evaluation.  In 
reaching this determination, it is noteworthy that the 
evidence of record reflects that during the above-referenced 
period of time, the veteran was employed as "the head 
loader" at a large retail store.  In fact, during a November 
2003 VA examination, the veteran conceded that, for the most 
part, his PTSD symptoms had not had a significant impact on 
this ability to work, but that they had been most limiting in 
social situations.  Despite the foregoing assertion, that 
same examination report reflects that the veteran maintained 
relationships with his spouse, children and grandchildren.  
(see, November 2003 VA examination report).  

Moreover, the November 2003 VA examination report is devoid 
of any significant psychiatric pathology-with the exception 
of mild anxiousness-upon mental status evaluation.  VA 
assigned the veteran a GAF score of 60, which is indicative 
of moderate symptoms (italics added for emphasis) such as, a 
flat affect or occasional panic attacks, or moderate 
difficulty in social or occupational functioning (i.e., few 
friends, conflicts with peers).  See the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  

Thus, given the veteran's ability to maintain employment and 
family relationships, an initial evaluation in excess of the 
currently assigned 50 percent for the period from September 
10, 2003 to December 21, 2004 is not warranted.   

The Board has also determined that on and after December 22, 
2004, and with resolution of doubt in the veteran's favor, 
the service-connected PTSD warrants a 100 percent evaluation.  
While a VA outpatient report, dated December 22, 2004, 
reflects that the veteran reported having been "retired",  
there is, however, conflicting evidence surrounding the 
veteran's "retirement."  In a February 2005 letter to the 
RO in support of the current appeal, the veteran's 
representative pointed out that the appellant had "lost his 
job" because his employer would not let him operate 
machinery with his "condition," presumably his service-
connected PTSD.  

When evaluated by VA in July 2005, a VA examiner opined that 
the veteran's PTSD symptoms, such as his restless nights and 
extreme exhaustion, had made it almost impossible for him to 
perform the physical-type labor required at his previous jobs 
(i.e., retail work, forklift operator and farming).  That 
same examiner assigned the veteran a GAF score of 50.  Under 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM-
IV), a GAF score of 41 to 50 represents "serious symptoms" or 
serious impairment in social and occupational functioning.  

The Board finds that with resolution of doubt in the 
veteran's favor, that the service-connected PTSD more closely 
resembles the criteria for the assignment of a 100 percent 
evaluation as of December 22, 2004, the date of a VA 
outpatient report reflecting that the veteran had 
"retired," presumably due to his service-connected PTSD.  
While the veteran reported working odd jobs for a farmer 
during his July 2005 VA examination, this employment is 
marginal for VA purposes.  
38 C.F.R. § 4.16(a) (2007).

In summary, based on the evidence of record, the Board finds 
that the evidence supports an initial evaluation of 50 
percent for PTSD from September 10, 2003 to December 21, 
2004, and, with resolution of doubt in the appellant's favor, 
a 100 percent on and after December 22, 2004.  Fenderson, 
supra.  

V.  Extraschedular Evaluation

In this case, PTSD has not required any periods of 
hospitalization.  The ratings provided in this decision 
contemplate the actual impairment in occupational function 
caused by PTSD.  There is no evidence that the veteran's PTSD 
has caused marked interference with employment beyond that 
contemplated in the rating schedule.

Prior to December 22, 2004, the veteran was employed as a 
forklift operator and as "the head loader" at a large 
retail store.  Thus, the veteran's service-connected PTSD 
prior to that date did not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. 3.321(b)(1) (2007).  Therefore, further development in 
keeping with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

For the period from September 10, 2003 to December 21, 2004, 
an initial evaluation in excess of 50 percent for PTSD is 
denied. 

From December 22, 2004, a 100 percent schedular evaluation 
for PTSD, is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


